Appeal from a judgment of the County Court of Columbia County (Nichols, J.), rendered January 28, 2011, which resentenced defendant following his conviction of the crime of criminal possession of a weapon in the second degree.
*1405Defendant was convicted of murder in the second degree and criminal possession of a weapon in the second degree in 2000 (5 AD3d 807 [2004], lv denied 2 NY3d 797 [2004]). He was sentenced to, among other things, a prison term of 15 years on the weapons possession conviction. The requisite term of post-release supervision was not included as part of that sentence and, in 2011, defendant was returned before County Court for resentencing (see Correction Law § 601-d). County Court resentenced defendant on the weapons possession conviction to the original prison term, to be followed by five years of post-release supervision. Defendant appeals from the judgment resentencing him.
Appellate counsel seeks to be relieved of his assignment of representing defendant, asserting that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, counsel’s brief, and the letter response of defendant himself, we agree. Thus, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, EJ., Garry, Egan Jr., Lynch and Clark, JJ., concur.
Ordered that the judgment is affirmed, and application to be relieved of assignment granted.